TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED MAY 2, 2014



                                      NO. 03-12-00120-CR


                                    Donita L. Iselt, Appellant

                                                 v.

                                   The State of Texas, Appellee




                 APPEAL FROM COUNTY COURT OF LEE COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                    AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment entered by the trial court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.